PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
Lee, Kyung Hoon
Application No. 14/663,597
Filed: 20 Mar 2015
For: APPARATUS FOR GENERATING A VORTEX FOR A VACUUM CLEANER

:
:
:	DECISION ON PETITION
:
:
:


This is a decision on the “PETITION UNDER 37 CFR 1.55 (E) TO RESTORE AN UNINTENTIONALLY DELAYED PRIORITY CLAIM”, filed July 24, 2020. 

The petition is DISMISSED.

On filing, an Application Data Sheet (ADS) was received which identified the foreign application for which priority is claimed by application number, country and filing date of June 18, 2014. The foreign priority claim was recognized as evidenced by the Filing Receipt mailed April 1, 2015. 

The instant petition and ADS filed July 24, 2020 was received which identifies the foreign application for which priority is claimed by application number, country and filing date June 19, 2014, rather than June 18, 2014. 

As this pending nonprovisional application did not include a reference to the foreign application, for which benefit is now sought with the correct filing date, within the later of four months from the actual filing date of the application or sixteen months from the filing date of the prior foreign application, and since the claim for priority is submitted after the period specified in 37 CFR 1.55(d), a petition under the provisions of 37 CFR 1.55(e) is required.

A petition under 37 CFR 1.55(e) to accept an unintentionally delayed claim for priority requires:

(1) 	The priority claim under 35 U.S.C. 119(a) through (d) or (f), 365(a) or (b), or 386(a) or (b) in an application data sheet (§ 1.76(b)(6)), identifying the foreign application to which priority is claimed, by specifying the application number, country (or intellectual property authority), day, month, and year of its filing, unless previously submitted; 

(3)	the petition fee as set forth in 37 CFR 1.17(m);
(4)	a statement that the entire delay between the date the claim was due under 37 CFR 1.55(d) and the date the claim was filed was unintentional (the Director may require additional information where there is a question whether the delay was unintentional);

The Application Data Sheet including a DAS code for retrieval of the certified priority document, has been submitted with the instant petition. 

Petitioner has submitted the required statement of unintentional delay. However, this petition was filed more than two years after the date the domestic benefit claim was due.

The petition therefore does not satisfy item (4) above. 

The USPTO requires additional information concerning whether a delay in seeking acceptance of a delayed benefit claim was unintentional where the petition to accept such benefit claim was filed more than two years after the date the benefit claim was due. See Clarification of the Practice for Requiring Additional Information in Petitions Filed in Patent Applications and Patents Based on Unintentional Delay, 85 FR 12222 (March 2, 2020). 

In this instance, a petition under 37 CFR 1.55 was filed more than two years after the date the benefit claim was due. Therefore, applicant must provide sufficient information of the facts and circumstances surrounding the entire delay to support a conclusion that the entire delay was unintentional. Id. at 12223. 

When addressing the delay, petitioner is reminded that an intentional course of action is not rendered unintentional when, upon reconsideration, the petitioner changes his or her mind as to the course of action that should have been taken. See In re Maldague, 10 USPQ2d 1477, 1478 (Comm’r Pat. 1988). Petitioner’s failure to carry the burden of proof to establish that the “entire” delay was “unintentional” may lead to the denial of a petition under 37 CFR 1.78, regardless of the circumstances that originally resulted in the failure to timely submit the domestic benefit claim. 

Petitioner should note that the party whose delay is relevant is the party having the right or authority to present the domestic benefit claim in the above-identified application. When the applicant assigns the entire right, title, and interest in an invention to a third party (and thus does not retain any legal or equitable interest in the invention), the applicant’s delay is irrelevant in evaluating whether the delay was unintentional. See Kim v. Quigg, 718 F. Supp. 1280, 1284, 12 USPQ2d 1604, 1607-08 (E.D. Va. 1989). See MPEP 711.03(c)(II)(C)-(F) for additional guidance on the information required to establish that the entire delay was unintentional.

In view thereof, the petition in the instant matter is not grantable.


Further correspondence with respect to this matter should be addressed as follows:

By mail:		Mail Stop PETITIONS
			Commissioner for Patents
			Post Office Box 1450			
			Alexandria, VA 22313-1450

By hand:		Customer Service Window
			Mail Stop Petitions
			Randolph Building
			401 Dulany Street
			Alexandria, VA 22314

By fax:			(571) 273-8300
			ATTN: Office of Petitions

Registered Users may also respond by EFS-Web.

Any inquiries concerning this decision may be directed to Attorney Patricia Faison-Ball at (571) 272-3212. 


/DOUGLAS I WOOD/Attorney Advisor, OPET